Filed 12/20/13

                            CERTIFIED FOR PUBLICATION


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FOURTH APPELLATE DISTRICT

                                    DIVISION TWO


In re S.B., a Person Coming Under the
Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                      E058328

        Plaintiff and Respondent,                  (Super.Ct.No. J246789)

v.                                                 OPINION

R.B.,

        Defendant and Appellant.


        APPEAL from the Superior Court of San Bernardino County. Christopher B.

Marshall, Judge. Affirmed.

        Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Jean-Rene Basle, County Counsel, and Jamila Bayati, Deputy County Counsel, for

Plaintiff and Respondent.

        The San Bernardino County Children and Family Services Department (CFS)



                                           1
intervened on behalf of 12-year-old S.B. and her half-siblings (not involved in this

appeal) due to her mother’s mental illness and substance abuse, and her father’s failure to

protect. The parent’s submitted at the jurisdictional hearing. At the dispositional

hearing, reunification services were granted to mother, who is not a party to this appeal,

but father was denied services pursuant to Welfare and Institutions Code1 section 361.5,

subdivision (b)(16), because he was a registered sex offender. Father appealed.

       On appeal, father claims that (1) section 361.5, subdivision (b)(16) is inapplicable

because he was not required to register as a sex offender under federal law, and (2) there

is insufficient evidence to support the court’s finding that reunification services would

not be in the minor’s best interests. We affirm.

                                     BACKGROUND

       On November 8, 2012, mother of S.B. (and S.B.’s two half-siblings, M.N., and

M.M.) was admitted at Arrowhead Regional Medical Center for suicidal ideation as well

as bizarre and aggressive behavior. Mother has eight children altogether and a lengthy

history of unstable living arrangements, as well as a history of interventions by child

welfare services for all of her children. Some of mother’s children are adults. Each of

the three children in mother’s custody at the time of the current proceedings had a




       1 All further statutory references will be to the Welfare and Institutions Code,
unless otherwise specified.



                                             2
different father.2

       On November 13, 2012, CFS filed a dependency petition as to 12-year-old S.B.,

and her half-siblings M.N., and M.M. As to S.B., the petition alleged failure to protect

within the meaning of section 300, subdivision (b), due to mother’s substance abuse and

mental health issues, which interfered with mother’s ability to provide adequate and

appropriate care, supervision and provisions for the child. As to father, the petition

alleged that he had a history of substance abuse which interfered with his ability to

provide adequate and appropriate care. Further, it was alleged that he had knowledge of

mother’s substance abuse and mental health problems but failed to protect S.B. The

petition also included an allegation that S.B. had been left with no provision for support

within the meaning of section 300, subdivision (g), in that father’s whereabouts were

unknown. The children were detained with their maternal grandmother.

       At the jurisdictional hearing, the parents submitted on the social worker’s reports.

Those reports outlined mother’s history of using marijuana three times daily and the

children’s statements about chaotic living conditions. Mother admitted she suffered from

bipolar disorder but she did not believe she needed medication.

       The children reported to the social worker that mother would yell and scream for

no reason, hit or push them to the ground or against a wall, and drag S.B. by the hair.

       2 Additional information is unavailable because the detention report was not part
of the appellate record.



                                             3
They also reported that mother did not fix meals for them regularly, get them to school on

time, or take them for regular medical or dental appointments. The social worker

described mother as suffering from psychosis, or delusional thinking, as a related

symptom of a manic episode of bipolar disorder.

       As to father, the report on which the parents submitted revealed he had custody of

S.B. until his arrest and incarceration in 2010 for lewd acts. Father has a lengthy history

of marijuana and methamphetamine use, dating back to his teenage years. Father also

had an extensive criminal history, including drug related charges, and a 2010 conviction

for a violation of Penal Code section 288, subdivision (c)(1), lewd or lascivious acts with

a child of 14 or 15 years. Although father was clean and sober for several years while he

had custody of S.B., he attributed his commission of the sexual offense to a drug relapse

during the three weeks prior to the offense in 2010. He was sentenced to state prison for

that offense and was paroled on December 28, 2011. Father is required to register as a

sex offender.

       The report also included allegations that father had exposed himself to his

stepdaughter A.H. and had previously molested A.H.’s cousin, M.Z., on separate

occasions in 2010. However, these allegations were not substantiated.

       At the dispositional hearing, the court heard testimony from father and the social

worker. Father denied any inappropriate conduct with A.H. or M.Z. Although he

admitted he was required to register as a sex offender, he wanted to reunify with his



                                             4
daughter. The court also accepted a stipulation by all parties that if S.B. were to take the

stand, she would testify that she is not afraid of her father, wanted a chance to reunify

with him, had lived with him from the time she was two or three years of age until she

was nine or 10, enjoyed her visits with him, loved him, and would be happy to live with

him one day.

       The court removed custody of S.B. from her parents and maintained her in the

relative placement. The court found that placement of S.B. with father, the noncustodial

parent, would be detrimental. The court granted services to mother, but denied services

to father pursuant to section 361.5, subdivision (b)(16), because he is required to be

registered on a sex offender registry under the Adam Walsh Child Protection and Safety

Act of 2006 (41 U.S.C. § 16913(a)), as required in section 5106a(b)(2)(B)(xvi)(VI) of the

Child Abuse Prevention and Treatment Act of 2006 (42 U.S.C. Sec.

5106a(b)(2)(B)(xvi)(VI).3 Father appealed.



       3  Both parties assert that section 361.5, subdivision (b)(16) cites a federal statute
which does not exist. However, there is a section 42 U.S.C. § 5106a(b)(2)(B)(xvi)(VI)
[bold added]. We presume the statute contains a typographical error due to legislative
oversight after reading the entire section together. Section 5106a(b)(2)(B)(xvi)(VI)
relates to requirements that states submit plans to carry out the objectives of the
subchapter in return for grant money under the Child Abuse Prevention and Treatment
Act (CAPTA). Section 5106a(b)(2)(B)(xvi)(VI) requires the Governor of the state certify
that the state has in effect and is operating a statewide program that includes provisions
by which the state does not require reunification of a child with a parent who has been
found to have committed certain enumerated offenses, or is required to register as a sex
offender under section 16913(a) of that title. California’s enactment of Welfare and

                                                                  [footnote continued on next page]


                                              5
                                          DISCUSSION

1.      Section 361.5, Subdivision (b)(16) Was Properly Applied In Denying

Reunification Services to Father.

        Father argues it was error to deny him services under section 361.5, subdivision

(b)(16), because that subdivision is inapplicable. Father interprets the subdivision to

authorize a bypass of reunification services only where registration is “mandated by the

Superior Court in compliance with 42 U.S.C. sections 5106a(2)(B)(xvi)(VI) and

16913(a).” According to father’s interpretation, unless those magic words were

pronounced by a superior court judge during his criminal sentencing hearing, and unless

he was required to register under federal law, section 361.5, subdivision (b)(16) does not

apply. We disagree.

        a.       Legislative History-CAPTA

        For many years, California’s child welfare policies have been shaped by grants

from the federal government under the CAPTA, later revised under the CAPTA

Reauthorization Act of 2010 (Pub. L. § 111-320, §§ 1, 115.) To be eligible for grant

funds under CAPTA, states are required to adopt certain policies and procedures, relating

to programs for prevention of child abuse and neglect, and services for families in need

[footnote continued from previous page]
[footnote continued from previous page]
Institutions Code section 361.5, subdivision (b)(16), was intended to satisfy the CAPTA
requirement. (Statutes 2012, ch. 847, Sen. Bill 1521.)



                                              6
under parts B and E of title IV. (42 U.S.C. §§ 620, et seq., 670, et seq.) Each state that

applies for a grant must submit a state plan which contains a description of the activities

that the state will carry out using the grants, and certain assurances. (42 U.S.C. § 5106a,

subd. (b)(2).)

       California receives grants for child abuse or neglect prevention programs. (42

U.S.C. § 5106a.) To be eligible for these grants, California is required to submit a state

plan containing a description of the activities that it will carry out using the grant money

(42 U.S.C. § 5106a, subd. (b)(2)), including an assurance that the state plan is

coordinated with the state plan under part B of title IV of the Social Security Act (42

U.S.C., § 621, et seq.) relating to child welfare services and family preservation and

family support services. (42 U.S.C. § 5106a, subd. (b)(2)(A).) Additionally, the state

plan must include an assurance that the state has in effect and is enforcing a state law, or

has in effect and is operating a statewide program relating to child abuse and neglect that

includes provisions, procedures, and mechanisms to assure that the state does not require

reunification of a surviving child with a parent who has been found by a court of

competent jurisdiction to be required to register with a sex offender registry under section

113(a) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. § 16913,

subd. (a)). (42 U.S.C. § 5106a, subd. (b)(2)(B)(xvi)(VI).)




                                              7
       b.     Legislative History - Section 361.5, Subdivision (b)(16).

       Section 361.5, subdivision (b)(16), was added in 2012, as part of Senate Bill 1521.

(Stats. 2012, ch. 847.) Legislative Counsel’s Digest explains that the change to section

361.5, subdivision (b), was adopted to conform to CAPTA, specifically, the CAPTA

Reauthorization Act of 2010 (Pub. L. § 111-320, §§ 1, 115) among other provisions,

which required the amendment of applicable state plans. (Stats. 2012, ch. 847, p. 1; Sen.

Bill No. 1521.) The bill included as a situation when family reunification would not be

required, one where a parent has been required by the court to be registered on a sex

offender registry under a specified federal law. (Legis. Counsel’s Dig., Sen. Bill No.

1521 (2011-2012 Reg. Sess.).)

       c.     Legislative History – Adam Walsh Act

       The Adam Walsh Child Protection and Safety Act of 2006 (“Adam Walsh Act,” or

“the Act”) was a comprehensive federal statutory scheme designed to protect children

from sexual exploitation and violent crime, to prevent child abuse and child pornography,

to promote Internet safety, and to honor the memory of Adam Walsh and other child

crime victims. (Pub.L. No. 109-248 (July 27, 2006) 120 Stat. 587.) Title I of the Act

contains the Sex Offender Registration and Notification Act. (Pub.L. No. 109-248,

§§ 101-155; 42 U.S.C. § 16901, et seq.)

       Titles II throughVII of the Act provide for Federal Criminal Law Enhancements

Needed to Protect Children from Sexual Attacks and Other Violent Crimes (Pub.L. No.



                                             8
109-248, §§ 201-216), Civil Commitment of Dangerous Sex Offenders (Pub.L. No. 109-

248, §§ 301-302), Immigration Reforms to Prevent Sex Offenders from Abusing

Children (Pub.L. No. 109-248, §§ 401-402), Child Pornography Prevention (Pub.L. No.

109-248, §§ 501-507), Grants Studies, and Programs for Children and Community Safety

(Pub.L. No. 109-248, §§ 601-639), and the Internet Safety Act. (Pub. L. No. 109-248,

§§ 701-707.)

       Title I, the Sex Offender Registration and Notification Act (SORNA) contains a

comprehensive national system for the registration of sex offenders and offenders against

children. (Pub.L. No. 109-248, § 101, et seq.) That portion of the Act was codified at 42

United States Code, section 16901, et seq. Part A of the subchapter expanded the

definition of sex offender, and set out a three-tiered system for classification of sex

offenders. Subparagraph (9) of section 16911 defines a “sex offender registry” as a

registry of sex offenders maintained by a jurisdiction. Subparagraph (10) of the same

section defines a “jurisdiction” 4 to include a state. (42 U.S.C. § 16911, subp. (1)(A).)

       Section 16912 requires each jurisdiction to maintain a jurisdiction-wide sex

offender registry. (42 U.S.C. § 16912, subd. (a).) Each jurisdiction is required to make

the information in the registry available to the public on the Internet, and the Internet site

       4Specifically, a “jurisdiction” is defined under SORNA as a state, the District of
Columbia, Commonwealth of Puerto Rico, Guam, American Samoa, the Northern
Mariana Islands, the United States Virgin Islands, and federally recognized Indian tribes.
(42 U.S.C. § 16911, subd. (10).)



                                              9
is required to interface with the Dru Sjodin National Sex Offender Public Website. (42

U.S.C. § 16918, subd. (a).) The United States Attorney General is required to maintain a

national database at the Federal Bureau of Investigation for each sex offender and any

other person required to register in a jurisdiction’s sex offender registry (National Sex

Offender Registry). (42 U.S.C. § 16919, subd. (a).)

       Each jurisdiction was given a time limit to implement the provisions of the Adam

Walsh Act, with provisions for extensions of time. (42 U.S.C. § 16924.) At the end of

the implementation period, a jurisdiction that failed to substantially implement the title

would lose 10 percent of the funds otherwise paid to the states under the Edward Byrne

Memorial Justice Assistance Grant Program (ref. 42 U.S.C. § 3750, et seq.). (42 U.S.C.

§ 16925, subd. (a).) These grant funds are intended for use by the states to provide

additional personnel, equipment, supplies, contractual support, training, technical

assistance, and information systems for criminal justice programs. (42 U.S.C. § 3751,

subd. (a).)

       d.     Analysis

       Father argues that section 361.5, subdivision (b)(16), does not apply to him

because he was not required to register under federal law. He is incorrect.

       California has maintained a sex offender registry since 1947. (Stats. 1947, ch.

1124 § 1.) California has not adopted SORNA. (See State of California Sex Offender

Management Board’s Statement of Position (2009), found at



                                             10
http://www.casomb.or/docs/Adam%20Walsh%20Paper.pdf, as of October 16, 2013.)

SORNA’s changes were designed to make more uniform what had remained a patchwork

of federal and 50 individual state registration systems. (Reynolds v. United States (2012)

565 U.S. ___, ___ [132 S.Ct. 975, 181 L.Ed.2d 935, 939].) Even before SORNA,

Congress had enacted the Wetterling Act in 1994 which used the federal spending power

to encourage states to adopt sex offender registration laws. (See former 42 U.S.C.

§ 14071, et seq., repealed by the Adam Walsh Act, Pub. L. 109-248, § 129(a).)

       The fact that California has not implemented all of the Adam Walsh Act does not

mean that SORNA is inapplicable to him. Under SORNA, each “jurisdiction” is required

under federal law to maintain a registry. (42 U.S.C. § 16912, subd. (a).) There have been

national standards for sex offender registration since the 1994 enactment of the Jacob

Wetterling Crimes Against Children and Sexually Violent Offender Act, which

California has implemented. (Former 42 U.S.C. § 14071; see In re Alva (2004) 33

Cal.4th 254, 273-274.)5

       SORNA obligates a sex offender to register and keep the registration current in

each “jurisdiction” where the offender resides, is an employee, or is a student. (42 U.S.C.

       5 The California Department of Justice makes information about registered sex
offenders available to the public via an Internet website, entitled “Megan’s Law.” (Pen.
Code, §§ 290.4, 290.46; see http://www.meganslaw.ca.gov as of October 16, 2013.) This
web page has a link to the National Sex Offender Public Website (http://www.nsopr.gov/
as of October 16, 2013) on the home page. Thus, California is compliant with title I of
SORNA.



                                            11
§ 16913, subd. (a); United States v. Hester (2d Cir. 2009) 589 F.3d 86, 93.) The fact that

a state (“jurisdiction”) has not met the administrative requirements of SORNA does not

affect a sex offender’s duty to register in the jurisdiction where he resides. (Ibid.)

       In Hester, the defendant was convicted in 2006 of sexual abuse in New York,

which obligated him to register as a sex offender under New York law, which he did in

that year. However, a year later, Hester relocated to Florida where he was arrested on a

warrant for violating his New York probation. Subsequently, Hester was indicted in

federal court for violating 18 United States Code, section 2250, subdivision (a), for

failing to register under SORNA. The defendant appealed from the federal conviction

claiming SORNA did not apply to him because he had no actual notice of the registration

requirement due to the fact New York had not implemented SORNA.

       The circuit court of appeals disagreed, explaining that a jurisdiction’s failure to

fully implement SORNA did not relieve the defendant of the duty to register. (United

States v. Hester, supra, 589 F.3d at p. 92.) The court observed that compliance with

SORNA is not impossible in light of the fact that the states at issue had a registration

program, although they had not implemented SORNA. (Id. at p. 93.)

       The Hester court relied on several circuit court of appeals decisions. In United

States v. Brown (11th Cir. 2009) 586 F.3d 1342, a similar claim was made that SORNA

did not apply because Alabama had not implemented it. There, the reviewing court drew

a distinction between a jurisdiction’s duty to implement SORNA and a sex offender’s



                                              12
duty to register. (Brown, at p. 1348, citing United States v. Gould (4th Cir. 2009) 568

F.3d 459, 464; see also United States v. Hinckley (10th Cir. 2008) 550 F.3d 926, 939

[defendant with Washington conviction not relieved from liability under federal law for

failing to register in Oklahoma, which had not adopted SORNA, abrogated on another

point in Reynolds v. United States, supra, 565 U.S. at p. ___ [132 S.Ct. 975, 980, 181

L.Ed.2d 935] [SORNA did not apply to pre-Act offenders charged with failing to register,

until the Attorney General so specified].)

       Therefore, SORNA’s requirements to register and maintain registration are not

expressly conditioned on a state’s implementation of the Act. (United States v. Gould,

supra, 568 F.3d at p. 464.) A jurisdiction’s failure to implement SORNA results in a loss

of federal funds, but is not an excuse for an offender who has failed to register; the

requirement imposed on individuals to register is independent of the requirement

imposed on the states to implement the enhanced registration and notification standards

of SORNA. (Id. at p. 465.)

       The fact that California has not fully implemented SORNA does not mean that

father was not required to register under the Adam Walsh Act/SORNA, because SORNA

simply requires that sex offenders register in each jurisdiction where the offender resides,

is employed, or is a student. (42 U.S.C. § 16913, subd. (a).) For purposes of Welfare and

Institutions Code section 361.5, subdivision (b)(16), it is irrelevant that California has not




                                             13
implemented the remaining provisions of the Act: he was and is required to register

under the Act.

       We recognize that the language of the statute contains an apparent typographical

error. (See fn. 3.) However, the statute’s reference to the Adam Walsh Act was intended

to comply with CAPTA (42 U.S.C. § 5106a, subd. (b)(2)(B)) by bringing all parents or

guardians who are required to register as sex offenders in any jurisdiction under the

umbrella of the bypass provisions of section 361.5. Without reference to the Act, only

parents convicted in California and required to register under Penal Code section 290

could be denied services. This would mean that a parent convicted in another state or

jurisdiction of a sex offense, and required to register as a sex offender in that jurisdiction,

would be eligible for reunification services for a child removed from parental custody in

California. To avoid that anomalous situation, the Legislature included reference to the

congressional Act, making it clear that any sex offender, from any jurisdiction, would be

presumptively ineligible for reunification services.

       As we have explained, any sex offender is required to register under the Act,

because the SORNA registration provisions apply to any sex offender, even if the

jurisdiction in which he or she was convicted has not adopted or substantially

implemented it. The language of section 361.5, subdivision (b)(16), simply requires that

any sex offender whose offense requires registration under the Act is presumptively

ineligible for services. The section applies to father notwithstanding the fact that


                                              14
California has not fully implemented the Adam Walsh Act because SORNA requires him

to register as a sex offender in any jurisdiction.

2.     Substantial Evidence Supports the Lower Court’s Finding that Granting

Reunification Services to Father Was Not in the Minor’s Best Interest.

       Father argues that no substantial evidence supports the finding that reunification

services to him would not be in the minor’s best interests. He cites to evidence in the

record to support his claim, but does not cite any authority. We disagree with his

contention.

       Other than in cases of voluntary relinquishment, the general rule is that when a

dependent child is removed from the parent’s or guardian’s physical custody,

reunification services must be offered. (§ 361.5, subd. (a); In re Ethan C. (2012) 54

Cal.4th 610, 626.) Services need not be provided, however, when the court finds, by

clear and convincing evidence, the existence of one or more specified circumstances.

(Ibid.) These circumstances give rise to a “bypass” of services. (In re A.M. (2013) 217

Cal.App.4th 1067, 1074.) The series of circumstances listed under section 361.5,

subdivision (b), reflect the Legislature’s desire to provide services to parents only where

those services will facilitate the return of children to parental custody. (A.M., at p. 1074.)

When the court determines a bypass provision applies, the general rule favoring

reunification is replaced with a legislative presumption that reunification services would




                                              15
be an unwise use of governmental resources. (In re Allison J. (2010) 190 Cal.App.4th

1106, 1112.)

         However, even in the specified circumstances, the court may provide reunification

services if it finds, by clear and convincing evidence, that reunification – not

reunification services – is in the dependent child’s best interests. (§ 361.5, subd. (c); In

re D.F. (2009) 172 Cal.App.4th 538, 548.) A court called upon to determine whether

reunification would be in the child’s best interest may consider a parent’s current efforts

and fitness as well as the parent’s history. (In re Ethan N. (2004) 122 Cal.App.4th 55,

66.) Additional factors for the juvenile court to consider when determining whether a

child’s best interest will be served by pursuing reunification include: the gravity of the

problem that led to the dependency; the strength of the relative bonds between the child

and both the parent and caretakers; and the child’s need for stability and continuity,

which is of paramount concern. (Id. at pp. 66-68; D.F., at p. 547.) The burden is on the

parent to show that reunification would serve the best interests of the child. (In re A.G.

(2012) 207 Cal.App.4th 276, 281, citing In re William B. (2008) 163 Cal.App.4th 1220,

1227.)

         We review an order denying reunification services by determining if substantial

evidence supports it. (R.T. v. Superior Court (2012) 202 Cal.App.4th 908, 914.) In

doing so, we resolve all conflicts in the evidence in favor of the juvenile court’s finding.

(Francisco G. v. Superior Court (2001) 91 Cal.App.4th 586, 600.)



                                              16
       Father cites efforts he has made on his own to improve his parenting ability,

evidence of his relationship with the minor, and her desire to maintain a relationship with

him, as evidence that reunification would be in her best interests. We acknowledge those

matters. However, the determination that reunification would be in the minor’s best

interests is not simply a matter of whether a parent engages in parenting classes and

counseling, or whether the child wants to live with him.

       Father’s testified that the sexual offense for which he was convicted was

committed during a period of time when he had relapsed and was abusing

methamphetamine. He did not know what triggered his relapse. Although he had

participated in 10 therapy sessions, only three of them had addressed the sexual abuse

case, and his therapist had not helped father gain insight as to why he may have

committed the sexual abuse. The fact father did not know why he had relapsed with

drugs caused the social worker to be concerned for his continued sobriety, since his drug

use was a problem of longstanding. Given that he attributed his commission of the sex

offense to his drug relapse, this was a reasonable concern.

       In denying father services, the court cited the fact father had a substantial history

of substance abuse since he was 13 years of age, and its concern that there are still

unresolved issues regarding father’s substance abuse because father did not know why he

relapsed. The court also noted father’s extensive criminal history, which included drug

convictions and assault with a deadly weapon, in addition to his history of sexual abuse



                                             17
which required him to be registered as a sex offender. The court mentioned the

unsubstantiated allegations of sexual abuse involving the two other girls, who were 13

and 15 years of age, which raised concern because the minor was almost 13. Finally, the

court cited the father’s testimony that he had not yet acquired insight from counseling as

to why he committed the 2010 sexual abuse that led to his conviction.

       Whether or not the court improperly relied on the unsubstantiated allegations of

sexual abuse relating to his former stepdaughter and her cousin does not compel a

reversal. Disregarding that finding, there is still clear and convincing evidence to support

the court’s finding that it was not in the minor’s best interests for father to receive

services. His criminal record is substantial and his history of drug abuse is extensive.

Further, he lacked insight into the factors contributing to his drug use, criminal activity,

or sexual abuse. He had custody of the minor at the time he relapsed in 2010 and left the

minor for two weeks during the period in which he committed the sexual abuse.

       Father did not carry his burden of showing by clear and convincing evidence that

reunification would be in the minor’s best interests. (§ 361.5, subd. (c).) Under such

circumstances, it was reasonable to conclude that reunification services should be denied

pursuant to section 361.5, subdivision (b)(16).

                                       DISPOSITION

       The judgment is affirmed.

       CERTIFIED FOR PUBLICATION
                                                                  RAMIREZ

                                              18
                        P. J.

We concur:


HOLLENHORST
              J.


CODRINGTON
              J.




                   19